427 F.2d 348
UNITED STATES of America, Plaintiff-Appellee,v.Howard Dee HASSELL, Defendant-Appellant.
No. 19930.
United States Court of Appeals, Sixth Circuit.
May 19, 1970.

Dale Quillen, Nashville, Tenn., for defendant-appellant.
Fred D. Thompson, Asst. U.S. Atty., Nashville, Tenn., for plaintiff-Appellee; Charles H. Anderson, U.S. Atty., Nashville, Tenn., on brief.
Before WEICK and EDWARDS, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals from conviction before the United States District Court for the Middle District of Tennessee.  He had waived jury trial and the case was submitted to the court on stipulated facts.  The court found the defendant guilty after overruling his motion to quash a search warrant and suppress testimony.  The District Judge sentenced appellant to two years on each of the three counts of the indictment, with the sentences to run concurrently.


2
The first appellate issue presented is appellant's contention that his Fifth Amendment rights were violated by the various registration provisions of the Alcohol Tax laws.  This court has recently rejected these arguments in United States v. Whitehead, 424 F.2d 446 (6th Cir. 1970).  (Decided March 3, 1970)


3
The second issue of substance is appellant's claim that there were material errors in the affidavit which served to invalidate the warrant because of these inaccuracies.  The inaccuracies pertain to directions to be employed to reach the farm and asserted inaccuracies in describing it.  There is, however, no question but that three officers were left at the Howard Hassell farm while one went to procure the search warrant, that the search warrant was asked for 'the Howard Hassell farm,' that Howard Hassell had lived at the farm searched for 12 years, and that the general directions applied to that farm.  The description was in our opinion ample to allow the officers to 'ascertain and identify the place intended.'  Steele v. United States, 267 U.S. 498, 503, 45 S.Ct. 414, 416, 69 L.Ed. 757 (1925).  See also United States v. Bowling, 351 F.2d 236 (6th Cir. 1965), cert. denied, 383 U.S. 908, 86 S.Ct. 888, 15 L.Ed.2d 663 (1966).


4
The judgment of the District Court is affirmed.